Appeal by defendant from an order of the County Court, Orange County, denying his application in the nature of a writ of error coram nobis to vacate a judgment convicting him of the crime of forgery in the second degree, as a second felony offender. The previous conviction alleged against defendant was for “Breaking, Entering and Larceny” in the State of New Jersey, in violation of the statute. (See N. J. Stat. Ann., former §§ 2:115-1, 2:115-2.) Order affirmed. (People v. Lopata, 274 App. Div. 940.) Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ., concur.